IN re Brazos United Roofing
















IN THE
TENTH COURT OF APPEALS
 

No. 10-03-357-CV

IN RE BRAZOS UNITED ROOFING, INC.,
D/B/A UNITED ROOFING AND SHEET METAL, INC.

 

 Original Proceeding
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      The petition for writ of mandamus is denied.

                                                                   PER CURIAM

Before Chief Justice Gray,
      Justice Vance, and
      Judge Allen
 (Sitting by Assignment)
Petition denied
Opinion delivered and filed December 10, 2003
[CV06]